DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 8 is deemed to be indefinite in regards to the claimed “1:1” ratios, because it is not known if said ratios are by weight or by moles. It should be noted that the Examiner is unable to locate within applicant’s specification an answer to this issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


IMPORTANT NOTES: Applicant’s independent claim 1 reads as followed: “A two-part flame-retardant for oriented strand board comprising: a water-soluble flame-retardant having a solubility in water of at least about 400 g/L; and a flame-retardant powder”. 
1) According to applicant’s specification in section [0074], “a two-part flame retardant” does NOT require that the “water-soluble flame-retardant having a solubility in water of at least about 400 g/L” component must be physically separated from the “flame-retardant powder” component. 
Section [0074] reads as followed: “In one embodiment, the water-soluble retardant and the flame-retardant powder forming the two-part flame-retardant of the invention are provided in the form of an aqueous dispersion, comprising at least about 40 wt.% of the water-soluble flame-retardant dissolved therein; and comprising the flame-retardant powder in the form of a solid having a median particle size (d50) of from about 1 pm to about 1000 pm dispersed therein.” [Emphasis added].
As such, for the following prior-art rejections, a reference that teaches/discloses a composition that comprises at least: “a water-soluble flame-retardant having a solubility in water of at least about 400 g/L; and a flame-retardant powder”, would be deemed to fully meet the limitations of independent claim 1 regardless if said components are physically separated from each other or are in physical contact with each other. 
2) Also note that a water component in any applied prior-art reference would inherently read on applicant’s required “at least about 40 wt.% of the water-soluble flame-retardant having a solubility in water of at least 400g/L”, because water itself is the most well-known flame retardant, and water dissolves 100% by weight into water.
3) Finally, applicant’s dependent claim 20 is drawn to a “kit”. Nevertheless, neither claim 20 nor applicant’s specification, set forth any specific parameters to define what constitutes a “kit”.  As such, the broadest reasonable interpretation will be used to determine what constitutes a “kit”. One dictionary definition of a kit is: “a set of articles or equipment needed for a specific purpose.”. Under said definition, a container/bottle/flask, containing the two-part flame retardant would read directly on a  “kit’ because said container/bottle/flask can be used as a means to dispense said two-part flame retardant to its intended purpose (e.g. to provide flame-retardant properties to oriented strand boards). 

1, 6-7, 9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayati et al. U.S. Patent Number 6,273,928.
Hayati et al. teach pourable aqueous borate-containing suspension which suspension in water contains 8 to 13% by weight boron as sodium pentaborate, 0.1 to 3% by weight of a swellable clay, and 0.05 to 0.2% by weight of a polysaccharide. The aqueous compositions according to the invention are physically stable, yet pourable and therefore readily handled. They may be used directly or, if appropriate, diluted for use. They may be used as a source of boron for crops or for other applications where there is a need for aqueous soluble borate suspensions, see abstract.
Applicant’s claims are anticipated over the examples which teach aqueous suspensions of boric acid and Neobor (i.e. sodium tetraborate) which react together to produce sodium pentaborate having a particle size of less than 10 microns. 

Claim(s) 1, 6-9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girvan et al. U.S. Patent Application Publication No.: 2007/0095760 A1.
Girvan et al. teach a composition for treating water contained in enclosures, such as swimming pools, spas, whirlpool tubs and cooling towers, which includes at least one boron compound, cyanuric acid, at least one mineral remover and at least one clarifier is provided. A composition and method for treating salt water contained in enclosures using halogen generators to generate sterilizing halogen in situ, wherein the method includes adding to the water effective amounts of a composition having at least one boron compound, cyanuric acid, at least one mineral remover and at least one clarifier, such that they are present in the water simultaneously is also provided, see abstract.
. 

Claim(s) 1-9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goettsche et al. U.S. Patent Number 4,461,721.
Goettsche et al. teach a wood preservative based on an aqueous mixture of boric acid and a water-soluble organic amine, which mixture additionally contains sodium polyborate or a mixture of boric acid and borax, see abstract.
Applicant’s claims are deemed to be anticipated over Example 1 which reads in part as: “Boric acid/amine concentrate 1, consisting of 20 parts by weight of monoethanolamine, 60 parts of boric acid and 20 parts of water. 
Wood preservative, consisting of 33 parts of boric acid/amine concentrate 1 and 67 parts of a 1:1 borax/boric acid mixture. Preparation: The boric acid/amine concentrate is introduced into a stirred vessel and boric acid and borax are added alternately, whilst stirring. Stirring is continued until the boric acid and borax crystals have dissolved and the sodium polyborate has formed and separated out.”. 
Please note that the “Boric acid/amine concentrate” is in the form of a salt/adduct, see column 1, lines 30-64. In addition to water, said “Boric acid/amine concentrate” read directly on applicant’s “water-soluble flame-retardant having a solubility in water of at least about 400 g/L” component.


Claim(s) 1-9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray U.S. Patent Application Publication No.: 2015/0010768 A1.
Murray teaches preservative compositions and methods of using the same for reducing insect and microbial decay in wood. Also disclosed are wooden articles that have been treated with the compositions described herein, see abstract, and sections [0034] and [0038]-[0042].
Applicant’s claims are anticipated over Example 10 which reads in part: “DOT (or a 50/50 mixture of boric acid and DOT) were added to de-ionized water. MEA was added and the solution temperature increased with applied heat. More DOT (or 50/50 DOT and boric acid) was added to bring the concentration to 50% DOT (or 50/50 DOT and boric acid) in water. The final temperature for the reaction was above 170.degree. F. and agitation was used to keep the DOT (or 50/50 DOT and boric acid) in solution.”.
Please note that DOT is disodium octaborate tetrahydrate and MEA is monoethanol amine. Also note that besides water, according to sections [0038]-[0042], the alknaolamine component reacts with boric acid and/or DOT to make alkanolamine/borate complexes which read directly on applicant’s “water-soluble flame-retardant having a solubility in water of at least about 400 g/L” component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.